DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of group I, claims 1-9 and 12-16, drawn to a polypeptide solution in the reply filed on September 24, 2021 is acknowledged.  The application has been transferred to Art Unit 1656 and review of the claims reveals that claims 1-9 are drawn to a polypeptide fiber spinning solution, claims 10 and 11 are drawn to a method of making a silk fiber, and claims 12-16 are drawn to a method of preparing a fiber spinning solution.  There are three distinct inventions, one composition and two methods.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions of methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 24, 2021.  
Claims 1-9 drawn to the fiber spinning solution is currently under examination.
Applicant is reminded that the examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is September 17, 2013.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 24, 2018, October 3, 2018, November 14, 2018, and September 24, 2021 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.  
Applicant is reminded that the disclosure can be objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  The examiner has removed reference to a hypertext link in a non-patent literature citation.
The non-patent literature cited in the August 24, 2018 IDS is not provided, so the references have been crossed-out.

Drawings








The drawings were received on June 22, 2018.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (U.S. Patent 9,187,537 B2) and Einhauer and Jungbauer (J. Biochem. Biophys. Methods 49: 455-465 (2001)).
Cha et al. disclose the recombinant protein expression and mixing of the recombinant protein of a silk protein in acidic solvent for spinning (see col. 5, line 1 to col. 6, line 29).  The solvent can include formic acid.  The recombinant silk protein can have a concentration of 3 to 25% (w/v) in the solvent (see col. 8, lines 42-54).  
Cha et al. does not disclose a FLAG tag in association with the recombinant silk polypeptide, but it does disclose a HIS tag with recombinant silk protein expression (see e.g. col. 5, lines 58-64).  
Einhauer and Jungbauer disclose the use of FLAG as a tag for purification of recombinant protein expression (see entire document). 
Therefore, it would have been obvious to the person having ordinary skill in the art to make a recombinant silk protein with a FLAG tag, because the art has taught the use of FLAG tags for same intended purpose and equivalent uses.  Furthermore, it would have been obvious to make a fiber spinning solution comprising recombinant silk polypeptides and a spinning solvent, such as formic acid, because Cha et al. disclose the use of acids, including formic acid for spinning of recombinant silk proteins for fiber manufacture.


Conclusion
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ANAND U DESAI/            Primary Examiner, Art Unit 1656                                                                                                                                                                                            	December 30, 2021